Citation Nr: 1443801	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971, with confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran was afforded a hearing before the undersigned at the RO.  A transcript of that hearing is associated with the file.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any additional delay, a remand is necessary for another VA examination.  

The Veteran was most recently afforded a VA examination in March 2012.  The VA examination report shows the Veteran endorsed symptoms of nightmares, flashbacks, avoidance, diminished interest in activities, sleep impairment, irritability, difficulty concentrating, hypervigilance, depressed mood, and mild memory loss.  The examiner noted that the Veteran was mildly dysthymic during the clinical interview, affect was variable and appropriate, and that his symptoms increased in severity due to reduced activity related to physical limitations.  The VA examiner opined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation and assigned a GAF score of 60, while noting the Veteran exhibited moderate impairment due to PTSD symptoms alone.  

Since that time, the Veteran indicated that the March 2012 VA examination did not adequately reflect the severity of his disability and that his PTSD had worsened.  At the May 2013 hearing, the Veteran specifically testified that he felt the VA examiner did not want him to tell her the truth about how he felt during the VA examination.  He explained that the examiner told him he could be locked up for his comments regarding suicidal thoughts, which hindered the remainder of the clinical interview.  The Veteran further stated at the May 2013 hearing that his PTSD worsened in the past six months.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Thus, this claim must be remanded as a new VA examination is warranted to assess the current severity of the Veteran's service-connected PTSD by an examiner other than the examiner who conducted the March 2012 VA examination.

Additionally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(1)-(2) (2013).  The Veteran's most recent VA mental health treatment notes of record from the Anniston, Alabama clinic are dated June 2008.  At the time of the May 2013 hearing, the Veteran reported ongoing treatment with VA for PTSD.  On remand, relevant ongoing VA medical records should be obtained.



Accordingly, the case is REMANDED for the following action:

1. Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's PTSD for the time period from June 2008 to the present, from the VA Anniston Clinic and any other VA healthcare facility from which the Veteran has received mental health treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2. Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner of sufficient expertise other than the March 2012 VA examiner to determine the current severity of his service-connected PTSD.  The claims file and any pertinent virtual records not contained in the claims file, to include the May 2013 hearing testimony, should be made available to and reviewed by the examiner.  Any indicated studies must be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

3. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Once the above-requested development has been completed, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



